DETAILED ACTION
The application of Frolikov for an “End of service life of data storage devices” filed on March 24, 2022, which is a continuation of U.S. Application No. 15/898120, filed on February 15, 2018, now U.S. Patent No. 11288116, has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The information disclosure statement (IDS) submitted on May 5, 2022 has been considered.
Claims 1-20 are pending in the application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting.
Claims 1-20 are rejected under 35 USC § 103.

Specification

The disclosure is objected to because of the following informalities: On page 1, under Related Applications, 1 related application is listed, but no corresponding patent number is supplied. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11288116. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of U.S. Patent No. 11288116 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merry et al. (U.S. PGPUB 20100122200) in view of Kankani et al. (U.S. PGPUB 20160342345).

As per claims 1, 16, and 20, Merry discloses a computer system/method (Fig. 1)/storage medium (claim 9), comprising:
a host; and a storage device having: a host interface in communication with the host; a controller; non-volatile storage media (Fig. 1); and
firmware containing instructions executable by the controller ([0020]); and
wherein the computer system is operable to accept and store a user specified service option ([0031]-[0038]).
Merry fails to explicitly disclose configuring operations of the storage device beyond an end of service life. 
Kankani of analogous art teaches:
configure operations of the storage device beyond an end of service life ([0020], “a portion of the memory device, are reconfigured from X2 to X1 after reaching end-of-life conditions”) in accordance with the user specified service option ([0063]).
All of the claimed elements were known in Merry and Kankani and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods to yield the predictable result of improving the reliability with which data can be retained by a storage device (Kankani, [0020]). 

As per claim 2, Kankani discloses the storage device determines the end of the service life based on detecting more than a threshold number of errors in the non-volatile storage media ([0005], “the storage controller, in response to detecting a trigger condition (e.g., the bit error rate for one or more NVM portions is detected to be above a predefined threshold), reconfigures one or more non-volatile memory portions”) and ([0063]-[0064]).

As per claim 3, Merry discloses the storage device determines the end of the service life based on detecting more than a threshold number of hardware failures in the non-volatile storage media ([0032]-[0036]).

As per claim 4, Merry discloses the storage device determines the end of the service life based on a determination that more than a threshold portion of the non-volatile storage media has reached a predetermined number of program erase cycles ([0032]-[0033]).

As per claims 5 and 17, Merry discloses the computer system provides a user interface to present a list of options from which the user specified service option is selected ([0023]-[0025] and [0031]-[0033]).

As per claim 6, Kankani discloses the list of options includes an option to operate the storage device in a read-only mode ([0027]).

As per claim 7, Kankani discloses the list of options ([0063]) includes an option to operate the storage device in a data redundancy mode ([0058]-[0060]).

As per claim 8, Kankani discloses the list of options ([0063]) includes an option to operate the storage device in a mode of maximized storage capacity ([0029], [0060], and [0065]).

As per claim 9, Kankani discloses the storage device detects non-functioning memory units in the non-volatile storage media and maps logical addresses used by the host to a reduced set of memory units of the non-volatile storage media, the reduced set including none of the detected non-functioning memory units ([0029] and [0056]-[0057]).

As per claim 10, Kankani discloses when the user specified service option ([0063]) requires the data redundancy mode, the computer system allocates a portion of the non-volatile storage media to apply at least one of: a mirroring technique; and a striping and parity technique ([0058]-[0060]).

As per claim 11, Merry discloses when the user specified service option operates the storage device in the mode of maximized storage capacity, the computer is configured to monitor data activities on the computer system to detect a request to store data sensitive to error or losses and generate an alert in response to the request ([0024] and [0054]).

As per claim 12, Merry discloses the storage device is a solid state drive (Fig. 1).

As per claim 13, Merry discloses a communication bus coupled between the host and the storage device ([0020]).

As per claim 14, Merry discloses the communication bus is a peripheral component interconnect express bus ([0020]).

As per claim 15, Merry discloses the host communicates with the storage device in accordance with a non-volatile memory host controller interface specification ([0019]-[0020]).

As per claim 18, Merry discloses storing of the user specified service option replaces a previously specified service option ([0032], “user setting thresholds”).

As per claim 19, Merry discloses reserving a section of the non-volatile storage media; and maintaining the section to have less wearing than the non-volatile storage media outside of the section; wherein the user specified service option is stored in the section ([0024] and [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113